Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 17/363,340 filed 06/30/2021.Claims 1, 8, and 15 are independent claims.  Claims 1-20 have been examined and are pending. This Action is made non-FINAL. 

Drawings
The drawings were received on 06/30/2021.  These drawings are reviewed and accepted by the Examiner.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 06/30/2021 is being considered by the examiner.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding to claims 15-20; claims 15-20 recite “computer readable medium …” ; however, there is no further discussion in the specification as to what type of computer readable storage medium is claimed.  Under a recent precedential opinion, the scope of the recited “computer readable storage medium” encompasses transitory media such as signals or carrier waves, where, as here the Specification does not limit the computer readable storage medium to non-transitory forms.  See Ex parte Mewherter, 107 USPQ2d 1857, 1862 (PTAB 2013) (precedential) (holding recited machine-readable storage medium ineligible under § 35 U.S.C. 101 since it encompassed transitory media). Therefore, the claims are directed to non-statutory subject matter. The Examiner respectfully suggests that the claims be amended to either “A non-transitory computer readable storage medium” to make the claim statutory under 35 USC 101; (emphasis added).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 5 respectively of the US Patent No.: 11,057,769.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations recited in claims 1 and 5 are anticipated by claims 1 and 8, respectively of the US Patent No. 11,057,769. This is an obviousness-type double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (“Yamada,” US 2010/0299725, published Nov. 25, 2010) in view of Roberts et al. (“Roberts,” US 2009/0290520, published Nov. 26, 2009), and further in view of Tseng (“Tseng,” US 2017/0367130, published Dec. 21, 2017), and (Banerjee et al. (“Banerjee,” US 2010,0157960, published Jun. 24, 2010).
Regarding claim 1, Yamada teaches a method comprising: 
 receiving, at a wireless access point, a first communication (Yamada: fig. 1, pars. 0069-0060); 
 determining, by the wireless access point, whether the first communication corresponds to a Delete Block Acknowledgement (DELBA) action frame (Yamada: par. 0120, The unauthorized frame detection process of the fourth embodiment detects an unauthorized delete block ACK (acknowledgement) frame or an unauthorized DELBA frame, in place of detection of an unauthorized deauthentication frame in the unauthorized frame detection process of the third embodiment…; See also pars. 0122-0125); 
 in response to determining that the first communication corresponds to a DELBA action frame (Yamada: pars. 0080, 0122; On the start of the unauthorized frame detection process of the fourth embodiment, the CPU 30 obtains a sequence number of each received frame (step S110) and monitors the received signal strength intensity of the received frame (step S210). When the received frame is identified as a delete block ACK frame or DELBA frame (step S320: Yes), the CPU 30 performs detection of an unauthorized frame by the technique of the first embodiment described above with reference to FIG. 3 (steps S130 through S150);
 in response to determining that the number of DELBA action frames received over the period of time corresponds to the predetermined unauthorized access pattern, detecting, by the wireless access point, that conditions indicate a potential unauthorized access (Yamada: abstract, pars. 0015, 0078; An unauthorized frame detection process performed in the access point 20 of the embodiment is described with reference to the flowchart of FIG. 3.  The unauthorized frame detection process detects an unauthorized deauthentication frame (hereafter may simply be referred to as `unauthorized frame`) sent for a spoofing attack by any unauthorized third personal without access right to the wireless LAN network WL and thereby protects the wireless LAN network WL from such a spoofing attack; See also pars. 0094, 0120).
Yamada discloses in response to determining that the number of DELBA action frames received over the period of time corresponds to the predetermined unauthorized access pattern, detecting, by the wireless access point, that conditions indicate a potential unauthorized access does not explicitly disclose “moving, by the wireless access point, from operating under normal conditions into a defensive mode, wherein the wireless access point enters a silent mode associated with a default time period while operating under normal conditions and enters a silent mode associated with a defensive time period while operating under the defensive mode, and wherein the default time period of the silent mode while operating under normal conditions is less than the defensive time period of the silent mode while operating under the defensive mode;”
However, in an analogous art, Roberts discloses
moving, by the wireless access point, from operating under normal conditions into a defensive mode (Roberts:  par. 0005, Devices operating as wireless access points may be configured to selectively operate in a silent mode. In silent mode, the access point broadcasts beacons at a lower rate than during an active mode in which a device is associated with the access point; par. 0053), wherein the wireless access point enters a silent mode associated with a default time period while operating under normal conditions and enters a silent mode associated with a defensive time period while operating under the defensive mode (Roberts: par. 0005, Devices operating as wireless access points may be configured to selectively operate in a silent mode. In silent mode, the access point broadcasts beacons at a lower rate than during an active mode in which a device is associated with the access point; par. 0053, … In some embodiments of the invention, a host AP may use a beacon interval of 500 ms or more when in silent mode.  In other embodiments, a host AP in silent mode may use a beacon interval of 1 second or more in silent mode), and wherein the default time period of the silent mode while operating under normal conditions is less than the defensive time period of the silent mode while operating under the defensive mode (Roberts: par. 0005, Devices operating as wireless access points may be configured to selectively operate in a silent mode. In silent mode, the access point broadcasts beacons at a lower rate than during an active mode in which a device is associated with the access point; par. 0053, … In some embodiments of the invention, a host AP may use a beacon interval of 500 ms or more when in silent mode.  In other embodiments, a host AP in silent mode may use a beacon interval of 1 second or more in silent mode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Roberts with the method and system of Yamada to include “moving, by the wireless access point, from operating ..,  wherein the wireless access point enters a silent mode …, and wherein the default time period of the silent mode ..; “ One would have been motivated to provide users with means for the trigger is received, and the access point is operated in the mode in which beaconing is enabled, in response to receiving the trigger, thus enabling an effective wireless communication in areas, where users congregate with computers implementing soft access points for personal networks (Roberts: abstract). 
Roberts further discloses the wireless access point in defensive mode but does not explicitly disclose comparing, by the wireless access point, a Media Access Control (MAC) address a MAC address on the list of trusted MAC addresses, and when the MAC address associated with the second communication corresponds to a MAC address on the list of trusted MAC addresses, allowing, by the wireless access point, access to a wireless network.
However, in an analogous art, Tseng discloses electronic device and method for establishing wireless connection, wherein
comparing, by the wireless access point, a Media Access Control (MAC) address a MAC address on the list of trusted MAC addresses (Tseng: fig. 3, par. 0025, When the extracted MAC address matches the MAC address of the access control list, the processing module 230 can modify the state of the MAC address of the access control list.  Thus, the mobile device 2 is allowed to access the Internet through the established wireless local network);
when the MAC address associated with the second communication corresponds to a MAC address on the list of trusted MAC addresses, allowing, by the wireless access point, access to a wireless network (Tseng: fig. 3, par. 0025, When the extracted MAC address matches the MAC address of the access control list, the processing module 230 can modify the state of the MAC address of the access control list.  Thus, the mobile device 2 is allowed to access the Internet through the established wireless local network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tseng with the method and system of Yamada and Roberts to include  “while in the defensive mode, receiving, at the wireless access point, a second communication;” “comparing, by the wireless access point, ..,” and “when the MAC address associated with the second communication corresponds to a MAC address on the list of trusted MAC addresses, allowing, by the wireless access point, access to a wireless network.” One would have been motivated to ensure that the user can configure the electronic device to allow or not allow the mobile device to access the internet through the WLAN, and can modify authority of the mobile device in relation to internet access in optimized manner (Tseng: abstract, pars. 0014, 0025).
The combination of Yamada and Robert teaches DELBA action frames is maintained by the wireless access point as recited above but does not disclose “adjusting, by the wireless access point, a counter of DELBA action frames to account for receipt of the DELBA action frame, wherein the counter of DELBA action frames is maintained by the wireless access point” and “determining, by the wireless access point, based at least in part on the counter of DELBA action frames.”
However, in an analogous art, Banerjee discloses wireless access point supporting control by multiple applications, wherein the wireless point maintains one or more counters to keep track of the number of current applications which have issued a request to communication with devices over the wireless access point (Banerjee: par. 0031, 0048).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Banerjee with the method and system of Yamada and Roberts, and Tseng to include “adjusting, by the wireless access point, a counter of DELBA action frames to account for receipt of the DELBA action frame, wherein the counter of DELBA action frames is maintained by the wireless access point ,” and “determining, by the wireless access point, based at least in part on the counter of DELBA action frames.”  One would have been motivated to increasing flexibility and mobility of users. The method enables providing improved control mechanisms for the access points to simplify use and increase the number of applications. The method enables providing a control interface for the access point that conditionally responds to events, so that applications can be simply written while improving functionality of the access point. The method enables the applications concurrently using the access point to exchange data with other devices wirelessly in an intuitive fashion by avoiding conflicts among the applications using wireless access point functionality (Banerjee: par. 0019).
Regarding claim 2, the combination of Yamada, Roberts, Tseng, and Banerjee discloses the method of claim 1. The combination of Yamada, Roberts, Tseng, and Banerjee further discloses when the MAC address associated with the second communication does not correspond to a MAC address on the list of trusted MAC addresses, denying, by the wireless access point, access to the wireless network (Tseng: par. 0025,  When the extracted MAC address does not match the MAC address to the access control list, the processing module is able to not allow the mobile device 2 to access the Internet through the WLAN).
Regarding claim 3, the combination of Yamada, Roberts, Tseng, and Banerjee discloses the method of claim 1.  The combination of Yamada, Roberts, Tseng, and Banerjee further disclose in response to determining that the counter of DELBA action frames does not correspond to the predetermined unauthorized access pattern, configuring, by the wireless access point, to enter into the silent mode associated with the default time period while operating under normal conditions and remain in the silent mode associated with the default time period until the default time period expires (Yamada: pars. 0080, 0122; Roberts: par. 0053, … In some embodiments of the invention, a host AP may use a beacon interval of 500 ms or more when in silent mode.  In other embodiments, a host AP in silent mode may use a beacon interval of 1 second or more in silent mode; Banerjee: par. 0031, 0048).
Regarding claim 4, the combination of Yamada, Roberts, Tseng, and Banerjee discloses the method of claim 1. The combination of Yamada, Roberts, Tseng, and Banerjee further discloses in response to detecting that the conditions indicate a potential unauthorized access, sending a message to a backend system alerting of the potential unauthorized access (Yamada: fig. 10, par. 0094; Notify Reception of Unauthorized Frame (by Sending Mail); see also par. 0078; An unauthorized frame detection process performed in the access point 20 of the embodiment is described with reference to the flowchart of FIG. 3.  The unauthorized frame detection process detects an unauthorized deauthentication frame (hereafter may simply be referred to as `unauthorized frame`) sent for a spoofing attack by any unauthorized third personal without access right to the wireless LAN network WL and thereby protects the wireless LAN network WL from such a spoofing attack).
Regarding claim 5, the combination of Yamada, Roberts, Tseng, and Banerjee discloses the method of claim 1. The combination of Yamada, Roberts, Tseng, and Banerjee further disclose comprising when the MAC address associated with the second communication does not correspond to a MAC address on the list of trusted MAC addresses (Tseng: par. 0025,  When the extracted MAC address does not match the MAC address to the access control list, the processing module is able to not allow the mobile device 2 to access the Internet through the WLAN), extending, by the wireless access point, the silent mode associated with the defensive time period (Roberts: par. 0043, the host AP may choose to delay changing back to silent mode. The period of delay may be determined in any suitable way, such as based on instructions from an internal logic unit or application within the AP (e.g., software or application programming interface (API) in the operating system or in a driver). This would permit the network to continue to be visible for some time after the last station has disassociated so that other services could be consumed, if deemed necessary by the host AP.
Regarding claim 6, the combination of Yamada, Roberts, Tseng, and Banerjee discloses the method of claim 1. The combination of Yamada, Roberts, Tseng, and Banerjee further comprising when the MAC address associated with the second communication does not correspond to a MAC address on the list of trusted MAC addresses, sending, by the wireless access point, a message to a backend system (Yamada: fig. 10, par. 0094; Notify Reception of Unauthorized Frame (by Sending Mail); see also par. 0078; An unauthorized frame detection process performed in the access point 20 of the embodiment is described with reference to the flowchart of FIG. 3.  The unauthorized frame detection process detects an unauthorized deauthentication frame (hereafter may simply be referred to as `unauthorized frame`) sent for a spoofing attack by any unauthorized third personal without access right to the wireless LAN network WL and thereby protects the wireless LAN network WL from such a spoofing attack; Tseng: par. 0025,  When the extracted MAC address does not match the MAC address to the access control list, the processing module is able to not allow the mobile device 2 to access the Internet through the WLAN)).
Regarding claim 8, claim 8 is directed to a wireless access point comprising: a wireless interface for communicating with a plurality of wireless devices (Yamada: fig. 1, pars. 0074-0077, a wireless communication interface); a processing device (Yamada: fig. 1, pars. 0074-0077, a CPU); and a memory (Yamada: fig. 1, pars. 0074-0077, a ROM, a RAM) for storing computer-readable instructions that, when executed by the processing device associated with the method claimed in claim 1; claim 8 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 9, claim 9 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Regarding claim 10, claim 10 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Regarding claim 11, claim 11 is similar in scope to claim 4, and is therefore rejected under similar rationale.
Regarding claim 12, claim 12 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Regarding claim 13, claim 13 is similar in scope to claim 6, and is therefore rejected under similar rationale.
Regarding claim 14, claim 14 is similar in scope to claim 7, and is therefore rejected under similar rationale.
Regarding claim 15, claim 15 is directed to a computer readable medium having computer readable instructions stored thereon that, when executed by a processing device of a wireless access point associated with the method claimed in claim 1; claim 15 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 16, claim 16 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Regarding claim 17, claim 17 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Regarding claim 18, claim 18 is similar in scope to claim 4, and is therefore rejected under similar rationale.
Regarding claim 19, claim 19 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (“Yamada,” US 2010/0299725, published Nov. 25, 2010) in view of Roberts et al. (“Roberts,” US 2009/0290520, published Nov. 26, 2009), and further in view of Tseng (“Tseng,” US 2017/0367130, published Dec. 21, 2017), and (Banerjee et al. (“Banerjee,” US 2010,0157960, published Jun. 24, 2010), and Kanevsky et al. (“Kanevsky,” US 2009/0254496, published Oct. 8, 2009).
Regarding claim 7, the combination of Yamada, Roberts, Tseng, and Banerjee discloses the method of claim 1.  The combination of Yamada, Roberts, Tseng, and Banerjee discloses the DELBA action frame correspond to the predetermined unauthorized access pattern as recited above but does not explicitly disclose updating the predetermined unauthorized access pattern based at least in part on patterns and behaviors associated with confirmed unauthorized accesses.
However, in an analogous art, Kanevsky discloses system and method for optimizing pattern recognition of non-Gaussian parameter, wherein the optimization criteria for estimation parameters in pattern recognition using maximum likelihood criteria (Kanevsky: pars. 0006-0007; maximum likelihood criteria).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kanevsky with the method and system of Yamada, Roberts, Tseng, and Banerjee to include “updating the predetermined unauthorized access pattern based at least in part on patterns and behaviors associated with confirmed unauthorized accesses.” One would have been motivated to do so because this process is important as a modeling/estimation statistical tool since it allows a user to make assumptions about incomplete observed data (Kanevsky: pars. 0006-0007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Canh Le/
Examiner, Art Unit 2439
October 17th 2022



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439